ORDER

PER CURIAM.
Pedro Washington (“Movant”) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief. Movant claims his plea counsel was ineffective because he induced Movant’s guilty plea by misrepresenting the maximum sentence for the charged offenses.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).